Case: 1:19-cv-02652 Document #: 1 Filed: 04/19/19 Page 1 of 4 Page|D #:1

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

TRUSTEES OF THE PENSION, WELFARE AND )
VACATION FRlNGE BENEFIT FUNDS OF IBEW )
LOCAL 701, )
Plaintiffs )

vs. ) NO. 19 CV 2652
)
ARCO ELECTRIC COMPANY, )
an lllinois corporation, )
)
Defendant )
QMM

NOW COME the Plaintiffs, TRUSTEES OF THE PENSION, WELFARE AND
VACATION FRlNGE BENEFIT FUNDS OF IBEW LOCAL 701 (the “FUND”), by their
attorneys, ARNOLD AND KADJAN, LLP, DONALD D. SCHWARTZ, and ANDREW S.
PIGOTT, and for their Complaint against Defendants ARCO ELECTRIC COMPANY, an lllinois
corporation (“ARCO”), and state as follows:

l. Jurisdiction of this cause is based upon Section 502 of the Ernployee Retirernent
lncome Security Act of 1974, 29 U.S.C. §1132 ("ERISA").

2. (a) The Plaintiffs are the TRUSTEES OF THE PENSION, WELFARE AND
VACATION FRINGE BENEFIT FUNDS OF IBEW LCCAL 701, a labor organization engaged
in the representation of electrical Workers in DuPage County, Illinois. Local 701 has been
chartered by, and is affiliated With, the lnternational Brotherhood of Electrical Workers
(hereinafter also referred to as “IBEW” and “International”). Local 701’s office is located at
28600 Bella Vista Parkway, Suite 1110, in Warrenville, Illinois 60555. Local 701 is governed
pursuant to Local Union By-Laws (hereinafter referred to as “By-Laws”) and the Constitution of

the lnternational Brotherhood of Electrical Workers (hereinafter referred to as “Constitution”).

Case: 1:19-cv-02652 Document #: 1 Filed: 04/19/19 Page 2 of 4 Page|D #:2

(b) The Pension Fund, Welfare Fund, and Vacation Fund (together called "the
Funds") have been established pursuant to collective bargaining agreements heretofore entered into
between the Intemational Brotherhood of Electrical Workers Local 701 (the "Union") and certain
employer associations whose members employ members of the Union, and the Funds are
maintained and administered in accordance with and pursuant to the provisions of the National
Labor Relations Act, as amended, and other applicable state and federal laws. The Funds are
administered by the Plaintiffs as the presently acting trustees thereof, pursuant to the terms and
provisions of the National Labor Relations Act, as amended, and other applicable state and federal

laws and the terms and provisions of the Agreements and Declarations of Trust which established

the Funds.
3. (a) Defendant ARCO resides within this jurisdictional district
(b) Defendant ARCO is an employer engaged in an industry affecting
commerce

(c) Defendant ARCO has its principal place of business located at 3333 E 143rd
St., Burnham, IL 60633.

4. Since on or about May 16, 2005, Defendant ARCO, had authorized DuPage County
Division, Illinois Chapter N.E.C.A., lnc. (hereafter "NECA") as its collective bargaining
representative for all matters contained in or pertaining to the collective bargaining agreement then
in for'ce, and thereafter, between NECA and the Union.

5. Since on or about l\/Iay 16, 2005, NECA, a multi-employer bargaining association
authorized to negotiate and execute collective bargaining agreements on behalf of its members and
authorizing employers, has entered into successive collective bargaining agreements with the

Union on behalf of its members, including Defendant ARCO.

Case: 1:19-cv-02652 Document #: 1 Filed: 04/19/19 Page 3 of 4 Page|D #:3

6. By virtue of certain provisions contained in the collective bargaining agreements,
Article Vl, Section 5 of Amendment No. l of the Pension Fund Declarations of Tr'ust, Article Vl,
Section 5 of the Welfare Fund Declarations of Trust and Article Vll, Section 5 of the Vacation
Fund Declarations of Trust to which Defendant ARCO, is bound, Defendant ARCO has agreed to
make fringe benefit contributions on behalf of certain of its employees, calculated in relation to the
gross wages of said employees

7. ln the event a delinquency is shown to be due and owing, Defendant ARCO has
agreed to be liable for all costs, ten percent delinquency penalty and reasonable attorneys' fees,
pursuant to Article Vl, Section 4 of Amendment No. l of the Pension Fund Declarations of Trust,
Article VI, Section 7 of the Welfare Fund Declarations of Trust and Article VII, Section 7 of the
Vacation Fund Declarations of Trust.

8. lndependent of said Declarations Of Trust to which Defendant has assented,
Defendant ARC() is liable for costs pursuant to 29 U.S.C. §ll32(g)(2)(E), a twenty percent
penalty in liquidated damages pursuant to 29 U.S.C. §1 l32(g)(2)(C)(ii), attorneys' fees pursuant to
29 U.S.C. §l 132(g)(2)(D), and prejudgment interest pursuant to 29 U.S.C. §1132(g)(2)(B).

9. Defendant, ARCO, has admitted, acknowledged and ratified the collective
bargaining agreements entered into between NECA and the Union by the filing of periodic
contribution report forms with the Funds.

10. Defendant, ARCO, has failed to pay $52,726.14 in contributions it admitted to be
due to the Funds on the contribution reports it prepared and submitted

WHEREFORE, Plaintiffs pray:

A. That judgment be entered for Plaintiffs and against Defendant ARCO, in the
amount of $52,726.14.

B. That Plaintiffs be awarded their costs herein, as follows:

Case: 1:19-cv-02652 Document #: 1 Filed: 04/19/19 Page 4 of 4 Page|D #:4

(1) Twenty percent in liquidated damages pursuant to 29 U.S.C. §ll32(g)(2)(C)(ii),
and the aforesaid collective bargaining agreements and trust declarations to which
Defendant has assented;

(2) A ten percent penalty pursuant to the aforesaid collective bargaining agreements

and trust declarations to which Defendant has assented;

(3) Attorneys' fees pursuant to 29 U.S.C. §l 132(g)(2)(D), and the collective bargaining

agreements and trust declarations to which Defendant has assented; and

(4) Prejudgment interest pursuant to 29 U.S.C. §l l32(g)(2)(B).

C. That pending final determination of this cause, Defendant ARCO be enjoined from
violating the aforesaid collective bargaining agreements and enjoined from failing to make timely
payments to the Funds as set forth; and that upon final adjudication of the cause Defendant ARCO
be permanently so enjoined.

D. That the court grant Plaintiffs such other and further relief as it may deem

appropriate in the circumstances

TRUSTEES OF THE PENSION, WELFARE
AND VACATION FRINGE BENEFIT FUNDS
OF IBEW LOCAL 701,

By: /s/ Andrew S. Pigott
One of Their Attorneys

Donald D. Schwartz

Andrew S. Pigott

ARNOLD AND KADJAN, LLP
35 E. Wacker Dr., Suite 600
Chicago, Illinois 60601
Telephone (312) 236-0415
Facsimile (312) 341-0438

